272 F.2d 695
Robert Louis PORTER, Appellant,v.UNITED STATES of America, Appellee.
No. 17595.
United States Court of Appeals Fifth Circuit.
December 4, 1959.

William O. Braecklein, Dallas, Tex., for appellant.
Philip C. McGahey, Jr., Asst. U. S. Atty., Fort Worth, Tex., for appellee.
Before RIVES, Chief Judge, and HUTCHESON and TUTTLE, Circuit Judges.
PER CURIAM.


1
Robert Louis Porter, while represented by counsel, perfected an ordinary appeal from a judgment of conviction on three counts for the unlawful transfer of marihuana in violation of Title 26 United States Code, § 4742(a) (I.R.C.1954), which resulted in a sentence of imprisonment for twenty years. Subsequent thereto, appellant was unable to continue the services of his retained counsel and, at his request, this Court appointed counsel to aid him in the preparation and presentation of his appeal. By letter, this appointed counsel has advised the Court that, "I have carefully reviewed the entire record in this case and can find nothing in the nature of reversible error." No argument has been heard from the appellee, but since the report from appointed counsel each of the three judges composing this Court has carefully read and considered the entire record and has become satisfied that counsel has diligently investigated any possible grounds of appeal, and agrees with counsel's evaluation of the case. The Court is of the opinion that any issues which might be raised are so frivolous that the appeal should be dismissed. Federal Rules of Criminal Procedure, 39 (a), 18 U.S.C. Compare Ellis v. United States, 1958, 356 U.S. 674, 78 S.Ct. 974, 2 L.Ed.2d 1060. Counsel's request for leave to withdraw from the case is therefore granted, and the appeal is


2
Dismissed.